Citation Nr: 0007570	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-15 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for aching joints, sore 
muscles, fatigue, chest pain, headaches, and stomach 
problems, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1988 to January 1992.  
He had service in Southwest Asia from August 1990 to March 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In his September 1998 substantive appeal, the veteran 
indicated that he did not wish to appeal the issues of 
service connection for sinus problems and a psychiatric 
disorder to include post-traumatic stress disorder.  
Accordingly, these issues are not currently before the Board.  


FINDINGS OF FACT

1.  The February 1998 VA examination shows a diagnosis of 
fibromyalgia on the basis of fatigue, tenderness, and 
myalgia.  There is no competent medical evidence of a nexus 
between the veteran's fibromyalgia and his period of active 
duty service.     

2.  The veteran's chest pain is characterized as intercostal 
or musculoskeletal.  There is no competent medical evidence 
of a nexus between the veteran's intercostal chest pain and 
his period of active duty service.   

3.  The veteran is diagnosed as having migraines and sinus 
headaches.  There is no competent medical evidence of a nexus 
between the veteran's migraines and sinus headaches and his 
period of active duty service.

4.  The veteran is diagnosed as having hiatus hernia without 
reflux as confirmed by X-ray study.  There is no competent 
medical evidence of a nexus between the veteran's hiatus 
hernia and his period of active duty service.     


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
aching joints, sore muscles, fatigue, chest pain, headaches, 
and stomach problems, to include as due to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. §§ 1117, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.317 (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

In addition, 38 U.S.C.A. § 1117 provides for compensation for 
Persian Gulf veterans suffering from a chronic disability 
resulting from an undiagnosed illness that became manifest 
during active duty in the Southwest Asia theater of 
operations or became manifest to a compensable degree within 
the prescribed presumptive period.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 1999).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for 6 months or more 
or if the disability exhibits intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  It is 
emphasized that the disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  
Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2001.  38 C.F.R. § 3.317(a)(1)(i) and (ii); 62 Fed. Reg. 
23138, 23139 (1997) (interim rule amending 38 C.F.R. 
§ 3.317(a)(1)(i)).  

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. §  3.317(c).   
  
However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

A well grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99. 

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Initially, the Board finds that the provisions for allowing 
service connection for chronic disability due to an 
undiagnosed illness are not applicable here because each of 
the veteran's claimed disorders are attributable to a known 
diagnosis.  First, a review of the February 1998 VA 
examination report reveals a diagnosis of fibromyalgia on the 
basis of fatigue, tenderness, and myalgia.  Second, the 
medical evidence reveals a diagnosis of intercostal or 
musculoskeletal chest pain.  Third, the evidence of record 
reveals a diagnosis of migraines and sinus headaches.  
Finally, the veteran is diagnosed as having hiatus hernia.  
Because each of the veteran's complaints is attributed to a 
known clinical diagnosis, service connection may not be had 
as due to an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(i) 
and (ii).

Accordingly, the Board must consider the veteran's claims on 
a direct basis.  The Board notes that the above-listed 
diagnoses satisfy the first requirement for a well grounded 
claim.  Epps, 126 F.3d at 1468; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As to the second element, the veteran 
generally asserts that each of the complaints began during or 
as a result of service.  To the extent that the assertion 
tends to show that the disorders were incurred in service, 
the Board accepts the veteran's assertion as true.  Arms, 12 
Vet. App. at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. 
App. at 21. 

However, the Board finds that the claims are not well 
grounded because there is no competent medical evidence of a 
nexus between any of the veteran's current disorders and his 
period of active military service.  That is, there is simply 
no physician opinion or other competent medical evidence that 
establishes a relationship between the veteran's military 
service and his fibromyalgia, intercostal chest pain, 
migraine and sinus headaches, or hiatus hernia.  Absent such 
evidence, the claim cannot be well grounded. Epps, 126 F.3d 
at 1468.  

A review of the medical evidence, specifically the February 
1998 VA examination and to some extent the December 1994 
Persian Gulf War examination, shows that the veteran related 
to the examiner this complaints began either during or after 
his service in Southwest Asia.  However, such evidence is 
insufficient to establish a well grounded claim because it 
does not demonstrate that the examiner himself related the 
disorders to service.  Medical history provided by a veteran 
and recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

The Board acknowledges that the veteran himself believes that 
the disorders and complaints at issue began in or as the 
result of his military service.  In addition, in his 
September 1998 substantive appeal, the veteran contends that 
the diagnoses of fibromyalgia and intercostal pain are 
incorrect.  However, the Board emphasizes that there is no 
evidence of record to show that the veteran is a trained 
medical professional.  Therefore, although he is competent to 
relate and describe symptoms, he is not competent to offer an 
opinion on matters that require medical knowledge, such as 
diagnoses or determinations of etiology.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, the 
veteran's personal opinion as to the proper diagnosis for his 
claimed disorders or their etiology has no probative value.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for aching joints, sore muscles, fatigue, chest 
pain, headaches, and stomach problems.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 
5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for the disorders discussed above, he should 
submit competent medical evidence that in some way links the 
disorders to service.  38 U.S.C.A. § 5103(a); Robinette, 8 
Vet. App. at 77-80.  


ORDER

Service connection for aching joints, sore muscles, fatigue, 
chest pain, headaches, and stomach problems, to include as 
due to an undiagnosed illness, is denied.    



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



